In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-253V
                                          UNPUBLISHED


    LEONARD MILTON CALKINS,                                     Chief Special Master Corcoran

                          Petitioner,                           Filed: January 5, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Kelly Danielle Burdette, Burdette Law, PLLC, North Bend, WA, for Petitioner.

Traci R. Patton, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES 1

         On March 5, 2020, Leonard Calkins filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a Table Injury – Shoulder Injury Related
to Vaccine Administration (“SIRVA”) – as a result of his September 24, 2018 influneza
(“flu”) vaccination. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

        On November 3, 2021, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for SIRVA. On January 4, 2022, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $66,500.00 (in
pain and suffering damages). Proffer at 1. In the Proffer, Respondent represented that


1
   Because this unpublished Decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Petitioner agrees with the proffered award. Id. Based on the record as a whole, I find that
Petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $66,500.00 (in pain and suffering damages) in the form of a check
payable to Petitioner. This amount represents compensation for all damages that would
be available under Section 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint f iling of notice
renouncing the right to seek review.


                                                     2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS


 LEONARD MILTON CALKINS,       )
                               )
           Petitioner,         )
 v.                            )                      No. 20-253
                               )                      Chief Special Master Corcoran
 SECRETARY OF HEALTH AND HUMAN )                      ECF
 SERVICES,                     )
                               )
                               )
           Respondent.
                               )
                               )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

         On March 5, 2020, Leonard Milton Calkins (“petitioner”) filed a petition for

compensation (“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C.

§§ 300aa-1 to 34 (“Vaccine Act” or “Act”), as amended. Petitioner alleges that he suffered a

Shoulder Injury Related to Vaccine Administration (“SIRVA”) as a result of an influenza (“flu”)

vaccine administered to him on September 24, 2018. On October 29, 2021, respondent filed his

Vaccine Rule 4(c) report, recommending that compensation be awarded. On November 3, 2021,

the Chief Special Master issued a Ruling on Entitlement finding petitioner entitled to

compensation.

   I.       Items of Compensation

         Respondent proffers that petitioner should be awarded $66,500.00 in pain and suffering

damages. This amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

   II.      Form of the Award

         Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a
lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 1: a lump sum payment of $66,500.00, in the form of a

check payable to petitioner, Leonard Milton Calkins.

    III.      Summary of Recommended Payments Following Judgment

           Lump sum payable to petitioner, Leonard Milton Calkins:           $66,500.00.



                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              ALEXIS B. Babcock
                                              Assistant Director
                                              Torts Branch, Civil Division

                                              s/Traci R. Patton
                                              TRACI R. PATTON
                                              Assistant Director
                                              Torts Branch, Civil Division
                                              U.S. Department of Justice
                                              P.O. Box 146
                                              Ben Franklin Station
                                              Washington, DC 20044-0146
                                              Tel: (202) 353-1589

Dated: January 4, 2022




1 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                  2